              Case 3:17-cv-06779-RS Document 215 Filed 04/16/19 Page 1 of 7




 1   Joel A. Fleming (SBN 281264)
     Jacob A. Walker (SBN 271217)
 2   BLOCK & LEVITON LLP
     260 Franklin Street, Suite 1860
 3   Boston, MA 02110
     (617) 398-5600 phone
 4   (617) 507-6020 fax
 5   joel@blockesq.com
     jake@blockesq.com
 6
     Attorneys for Movant Trigon Trading Pty. Ltd.
 7
     [Additional counsel listed on signature block]
 8
 9                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
11    IN RE TEZOS SECURITIES LITIGATION               Case No. 3:17-cv-06779-RS
12    This document relates to:                       TRIGON TRADING PTY LTD’S
13                                                    NOTICE OF MOTION AND MOTION
      ALL ACTIONS                                     FOR LEAVE TO FILE MOTION FOR
14                                                    PARTIAL RECONSIDERATION;
                                                      MEMORANDUM OF POINTS AND
15                                                    AUTHORITIES
16                                                    No hearing set per L.R. 7-9(d)
                                                      Judge: Hon. Richard Seeborg
17
18
19
20
21
22
23
24
25
26
27
28
               Case 3:17-cv-06779-RS Document 215 Filed 04/16/19 Page 2 of 7




 1
 2                               NOTICE OF MOTION AND MOTION

 3   TO:    ALL PARTIES AND THEIR RESPECTIVE COUNSEL OF RECORD
 4          PLEASE TAKE NOTICE that Lead Plaintiff Trigon Trading Pty. Ltd. (“Trigon”) will and
 5   hereby does move this Court pursuant to the Local Rule 7-9(b) for leave to file a motion for partial
 6   reconsideration of the Court’s April 8, 2019 Order On Plaintiffs’ Motions to Substitute Lead
 7   Plaintiffs (Docket No. 213) (the “Order”). Pursuant to Local Rule 7-9(d), no response to this
 8   Motion for Leave need be filed and no hearing held unless ordered by the Court.
 9          As discussed in the Memorandum of Points and Authorities submitted herewith, the Court
10   should grant Trigon leave to file a motion for partial reconsideration because the Order did not
11   apply dispositive statutory and Ninth Circuit authority that prohibits the appointment of lead
12   counsel not selected by the lead plaintiff in an action governed by the Private Securities Litigation
13   Reform Act of 1995 (the “PSLRA”). Civil L.R. 7-9(b)(3). This Motion is based on this Notice of
14   Motion and supporting Memorandum of Points and Authorities, the papers and pleadings on file
15   with the Court, and such other written or oral argument as may be presented before the time this
16   Motion is taken under submission by the Court.
17
18
19
20
21
22
23
24
25
26
27
28
                                                      1
               Case 3:17-cv-06779-RS Document 215 Filed 04/16/19 Page 3 of 7



                                          ISSUE TO BE DECIDED
 1
             The PSLRA provides that “[t]he most adequate plaintiff shall, subject to the approval of
 2
     the court, select and retain counsel to represent the class.” 15 U.S.C. § 78u-4(a)(3)(B)(v). In In re
 3
     Cavanaugh, the Ninth Circuit held that “the district court has no authority to select for the class
 4
     what it considers to be the best possible lawyer,” that “the district court does not select class
 5
     counsel at all,” and that “[w]hile the appointment of counsel is made subject to the approval of the
 6
     court, the [PSLRA] clearly leaves the choice of class counsel in the hands of the lead plaintiff.”
 7
     306 F.3d 726, 732, 734 (9th Cir. 2002) (emphasis added). It said the same thing in Cohen v. U.S.
 8
     Dist. Court for N. Dist. of California, 586 F.3d 703, 709 (9th Cir. 2009) (“The clause subjecting
 9
     the lead plaintiff’s selection of counsel ‘to the approval of the district court’ in no way suggests
10
     that a district court shares in the lead plaintiff’s authority to select lead counsel or that disapproval
11
     of a lead plaintiff’s choice divests the lead plaintiff of this authority. The ordinary reading of this
12
     clause merely gives the district court the limited power to accept or reject the lead plaintiff’s
13
     selection.”). Here, Trigon moved for appointment as lead plaintiff and sought the Court’s approval
14
     of Trigon’s selection of Block & Leviton LLP (“Block & Leviton”) and Hagens Berman Sobol
15
     Shapiro LLP (“Hagens Berman”) as lead counsel.
16
             Did the Court fail to consider dispositive authority when, after it appointed Trigon as Lead
17
     Plaintiff, the Court selected Hung G. Ta, Esq. PLLC (“Hung Ta”) to act as co-lead counsel, over
18
     Trigon’s objection, rather than approve Trigon’s selected counsel?
19
20
21
22
23
24
25
26
27
28
                                                        1
               Case 3:17-cv-06779-RS Document 215 Filed 04/16/19 Page 4 of 7



                          MEMORANDUM OF POINTS AND AUTHORITIES
 1
             On January 25, 2019, the former lead plaintiff, Arman Anvari (“Anvari”) moved for an
 2
     order to withdraw Anvari as Lead Plaintiff, and substitute Artiom Frunze as the new Lead Plaintiff.
 3
     Docket No. 196. On January 30, 2019, Trigon filed a cross-motion asking that it be substituted as
 4
     lead plaintiff and that the Court approve its chosen counsel, Block & Leviton and Hagens Berman,
 5
     as lead counsel. Docket No. 198; Docket No. 198-1. On April 8, 2019, the Court granted Trigon’s
 6
     motion to substitute as lead plaintiff but appointed Block & Leviton and Hung Ta as co-lead
 7
     counsel. Docket No. 213.
 8
             Trigon respectfully seeks leave to file a motion for partial reconsideration of the Order to
 9
     the extent that it appoints Hung Ta as co-lead counsel. Trigon, through its counsel, discussed this
10
     motion with Hung Ta in an effort to reach agreement on this question but could not secure Hung
11
     Ta’s consent. If the Court does, ultimately, modify its order, and approve Trigon’s choice of Block
12
     & Leviton and Hagens Berman as co-lead counsel, those firms will continue to work
13
     collaboratively and cooperatively with Hung Ta and LTL Attorneys LLP (“LTL”) whose clients,
14
     including Frunze, will remain in the action as named plaintiffs.
15
             To obtain leave to file a motion for reconsideration, Trigon must show “[a] manifest failure
16
     by the Court to consider material facts or dispositive legal arguments which were presented to the
17
     Court before such interlocutory order.” L.R. 7-9(b).1 Both elements are satisfied here.
18
             First, the Court failed to consider dispositive authority that disables the Court from
19
     selecting class counsel other than those chosen by the lead plaintiff. The PSLRA provides that
20
     “[t]he most adequate plaintiff shall, subject to the approval of the court, select and retain counsel
21
     to represent the class.” 15 U.S.C. § 78u-4(a)(3)(B)(v). In In re Cavanaugh, the Ninth Circuit held
22
     that “the district court has no authority to select for the class what it considers to be the best possible
23
     lawyer,” that “the district court does not select class counsel at all,” and that “[w]hile the
24
     appointment of counsel is made subject to the approval of the court, the [PSLRA] clearly leaves
25
26   1
       Trigon must also show reasonable diligence. It has done so by moving for leave to file a motion
27   for reconsideration within eight days of the Order.

28
                                                         1
               Case 3:17-cv-06779-RS Document 215 Filed 04/16/19 Page 5 of 7




 1   the choice of class counsel in the hands of the lead plaintiff.” 306 F.3d 726, 732, 734 (9th Cir.
 2   2002) (emphasis added). Similarly, in Cohen v. U.S. Dist. Court for N. Dist. of California, the

 3   Ninth Circuit held that it was “clearly erroneous” for the district court to appoint, as co-lead
 4   counsel, two firms that had not been chosen by the appointed lead plaintiff. 586 F.3d 703, 710 (9th
 5   Cir. 2009); id. at 709 (“The clause subjecting the lead plaintiff’s selection of counsel ‘to the
 6   approval of the district court’ in no way suggests that a district court shares in the lead plaintiff’s
 7   authority to select lead counsel or that disapproval of a lead plaintiff’s choice divests the lead
 8   plaintiff of this authority. The ordinary reading of this clause merely gives the district court the
 9   limited power to accept or reject the lead plaintiff’s selection.”).
10          Second this authority was presented to the Court before its Order. Trigon’s motion cited
11   Cavanaugh (Docket No. 198 at 5) and other authority showing that under the PSLRA “model[] the
12   court … appoint[s] the lead plaintiff who, in turn, … select[s] and direct[s] class counsel.” Id.
13   at 4 (citing In re Network Assocs., Inc., Sec. Litig., 76 F. Supp. 2d 1017, 1019–20 (N.D. Cal.
14   1999)).2 At oral argument, the Court stated: “What I am inclined to do is so we don’t -- the class
15   does not lose the work that Mr. Ta and his colleagues have done, is to have Trigon Trading come
16   in, but then have a co-lead counsel situation, with counsel for Trigon Trading, and then Mr. Ta.”
17   Docket No. 210 (Transcript) at 4. Trigon’s counsel objected to this proposal, suggesting it would
18   “invade[] the … lead plaintiff’s ability to select his own counsel,” (id. at 14) and stating that “I
19   don’t think … under the PSLRA, … that the Court can make Hung Ta and LTL [c]ounsel to
20   Trigon,” (id. at 16), and that “the PSLRA, frankly, requires that there be a lead plaintiff. And that
21   that lead plaintiff have the choice of counsel.” (Id. at 16-17).
22          Trigon’s counsel suggested, instead, that if Trigon was appointed as lead counsel, it would
23   “add [Hung Ta’s] plaintiffs as named plaintiffs to a complaint” and its chosen counsel would
24   “consult and work cooperatively Hung Ta and LTL as … co-counsel.” Id. at 15. Trigon and its
25
26   2
      Trigon’s motion did not cite Cohen but had no reason to, as neither movant was seeking the
27   appointment of a firm not chosen by the proposed lead plaintiff.

28
                                                        2
              Case 3:17-cv-06779-RS Document 215 Filed 04/16/19 Page 6 of 7




 1   counsel will honor this proposal if the Court grants this motion and the motion for reconsideration
 2   that would follow.

 3
     April 16, 2019                                   Respectfully submitted,
 4
 5                                                    BLOCK & LEVITON LLP

 6                                                    /s/ Joel Fleming
                                                      Joel A. Fleming (SBN 281264)
 7                                                    Jacob A. Walker (SBN 271217)
                                                      260 Franklin Street, Suite 1860
 8                                                    Boston, MA 02110
                                                      (617) 398-5600 phone
 9                                                    (617) 507-6020 fax
                                                      joel@blockesq.com
10
                                                      jake@blockesq.com
11
                                                      HAGENS BERMAN SOBOL SHAPIRO LLP
12                                                    Reed R. Kathrein (139304)
                                                      Danielle Smith (291237)
13                                                    715 Hearst Avenue, Suite 202
                                                      Berkeley, CA 94710
14                                                    Telephone: 510-725-3000
                                                      510-725-3001 (fax)
15
                                                      reed@hbsslaw.com
16                                                    danielles@hbsslaw.com

17                                                    HAGENS BERMAN SOBOL SHAPIRO LLP
                                                      STEVE W. BERMAN
18                                                    1301 Second Avenue, Suite 2000
                                                      Seattle, WA 98101
19                                                    Telephone: 206-623-7292
                                                      206-623-0594 (fax)
20                                                    steve@hbsslaw.com
21
                                                      Counsel to Trigon Trading Pty. Ltd.
22
23
24
25
26
27
28
                                                     3
               Case 3:17-cv-06779-RS Document 215 Filed 04/16/19 Page 7 of 7




 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on April 16, 2019, I authorized the electronic filing of the foregoing

 3   with the Clark of the Court using the CM/ECF system. I certify under penalty of perjury under
 4   the laws of the United States of America that the foregoing is true and correct.
 5
                                                          /s/ Joel Fleming
 6                                                        Joel Fleming
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      4
